Case 4:20-cv-00172-JED-CDL Document 17 Filed in USDC ND/OK on 01/15/21 Page 1 of 14




                        IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF OKLAHOMA


   FARRON ROBERT DEERLEADER,                     )
                                                 )
                  Petitioner,                    )
                                                 )
   v.                                            )        Case No. 20-CV-0172-JED-CDL
                                                 )
   SCOTT CROW, Director of the                   )
   Oklahoma Department of Corrections,           )
                                                 )
                  Respondent.                    )

                                       OPINION AND ORDER

          Before the Court is the 28 U.S.C. § 2254 petition for writ of habeas corpus (Doc. 1) filed

   by Petitioner Farron Robert Deerleader, a state inmate appearing pro se. On review of the petition,

   the limited response (Doc. 16), and applicable law, the Court finds that Deerleader is entitled to

   federal habeas relief on his claim that the State of Oklahoma lacked jurisdiction to enter a criminal

   judgment against him in the District Court of Creek County, Case No. CF-2016-319, because he

   is Native American and he committed the crimes for which he was convicted within the boundaries

   of the Muscogee (Creek) Nation Reservation. The Court therefore grants the petition, in part, as

   to claim four, dismisses the petition, in part, as to the remaining claims, and directs Respondent to

   immediately release Deerleader from state custody.

                                                     I.

          Deerleader challenges the judgment and sentence entered against him in the District Court

   of Creek County, Case No. CF-2016-319. Doc. 1, at 1. Following a trial, the jury found Deerleader

   guilty of second-degree burglary, in violation of Okla. Stat. tit. 21, § 1435, and larceny of an

   automobile, in violation of Okla. Stat. tit. 21, § 1720, both after former conviction of two or more

   felonies, and recommended a 45-year prison sentence for each conviction, a $10,000 fine for the
Case 4:20-cv-00172-JED-CDL Document 17 Filed in USDC ND/OK on 01/15/21 Page 2 of 14




   burglary conviction, and a $50,000 fine for the larceny conviction. Doc. 16-2, at 1. On May 25,

   2017, the trial court sentenced Deerleader accordingly and ordered the sentences to be served

   consecutively, resulting in a sentence of 90 years’ imprisonment. Doc. 16-2, at 1-2. The trial court

   entered a written judgment and sentence against Deerleader on June 5, 2017. Doc. 16-1, at 1.

   Represented by counsel, Deerleader filed a direct appeal in the Oklahoma Court of Criminal

   Appeals (OCCA), challenging the sufficiency of the evidence to support his convictions and the

   length of his sentences. Doc. 16-2, at 2. In an unpublished summary opinion filed August 16,

   2018, in Case No. F-2017-563, the OCCA affirmed his judgment and sentence. Doc. 16-2, at 1-3.

          Proceeding pro se, Deerleader applied for postconviction relief in state district court on

   July 2, 2019. Doc. 16-4, at 1. Deerleader claimed (1) the State of Oklahoma lacked jurisdiction

   over his criminal prosecution because he is Native American and a member and citizen of the

   Muscogee (Creek) Nation and he committed his crimes of conviction within the historical

   boundaries of the Muscogee (Creek) Nation Reservation, (2) trial counsel rendered ineffective

   assistance, and (3) appellate counsel rendered ineffective assistance. Doc. 16-4, at 2-7.

          In support of his challenge to the State’s jurisdiction, Deerleader alleged (1) he is Native

   American and a member of the Muscogee (Creek) Nation, and (2) he was arrested in Kiefer,

   Oklahoma and held in the Creek County Jail on charges of burglarizing, and stealing a car from, a

   home in Mounds, Oklahoma which, he argued, “is located within the 1866 Territorial Boundaries

   of the Muscogee (Creek) Nation which is defined as Indian Country under Title 18 U.S.C.




                                                    2
Case 4:20-cv-00172-JED-CDL Document 17 Filed in USDC ND/OK on 01/15/21 Page 3 of 14




   § 1151.” 1 Doc. 16-4, at 2. He further argued that the lands within these boundaries “have

   historically been considered Indian country, and Congress has done nothing to divest these lands

   of their character as Indian country.” Doc. 16-4, at 3. With his application, Deerleader submitted

   (1) a letter from the Muscogee (Creek) Nation Citizenship Board certifying that he has been an

   enrolled member of the Muscogee (Creek) Nation since August 1, 1990, and that his “Degree of

   Muscogee (Creek) blood” is 7/16, Doc. 16-4, at 8, and (2) a copy of his Certificate of Degree of

   Indian Blood (CDIB) card from the United States Department of the Interior Bureau of Indian

   Affairs, dated July 20, 1992, certifying that he “is 7/16 degree Indian Blood of the Creek Tribe,”

   Doc. 16-4, at 9. As legal support for his jurisdictional claim, Deerleader cited State v. Klindt, 782

   P.2d 401 (Okla. Crim. App. 1989), and Indian Country, U.S.A., Inc. v. Oklahoma ex rel. Okla. Tax

   Comm’n, 829 F.2d 967 (10th Cir. 1987). 2 Doc. 16-4, at 2-3. After the State filed a response in

   opposition to his application for postconviction relief, Deerleader filed a reply brief and submitted

   a copy of a map from the Muscogee (Creek) Nation Geospatial Department showing that Creek

   County, Oklahoma falls entirely within Muscogee (Creek) Nation “Territory.” Doc. 16-5, at 4.



          1
              18 U.S.C. § 1151 provides: “Except as otherwise provided in sections 1154 and 1156 of
   this title, the term “Indian country”, as used in this chapter, means (a) all land within the limits of
   any Indian reservation under the jurisdiction of the United States Government, notwithstanding
   the issuance of any patent, and, including rights-of-way running through the reservation, (b) all
   dependent Indian communities within the borders of the United States whether within the original
   or subsequently acquired territory thereof, and whether within or without the limits of a state, and
   (c) all Indian allotments, the Indian titles to which have not been extinguished, including rights-
   of-way running through the same.”
          2
             In Klindt, the OCCA concluded that “the State of Oklahoma does not have jurisdiction
   over crimes committed by or against an Indian in Indian Country.” Klindt, 782 P.2d at 403. In
   Indian Country U.S.A., the United States Court of Appeals for the Tenth Circuit cited Solem v.
   Bartlett, 465 U.S. 463, 465 (1984), and earlier Supreme Court cases for the proposition that
   “[n]umerous cases confirm the principle that the Indian country classification [in 18 U.S.C.
   § 1151] is the benchmark for approaching the allocation of federal, tribal, and state authority with
   respect to Indians and Indian lands.” Indian Country, U.S.A., 829 F.2d at 973.

                                                     3
Case 4:20-cv-00172-JED-CDL Document 17 Filed in USDC ND/OK on 01/15/21 Page 4 of 14




           The state district court denied Deerleader’s application for postconviction relief on

   November 18, 2019. Doc. 1, at 35-41. After noting that it had reviewed the “[e]ntire court file,”

   the state district court seemingly found Deerleader’s claims were both procedurally barred and

   without merit. Doc. 1, at 37-40. As relevant here, the state district court rejected Deerleader’s

   claim that the State of Oklahoma lacked jurisdiction, stating,

           Defendant/Petitioner first states the State has no jurisdiction because he is a citizen
           of the Muscogee (Creek) Nation. Additionally, he adds that the residence of the
           victim is within the territorial bounds of the Nation. While he does not cite the
           Murphy case, now pending before the U.S. Supreme Court, he is making similar
           allegations. Since there is a stay of the decision of the 10th Circuit, this contention
           is premature.

   Doc. 1, at 37-38. 3

           Deerleader timely filed a postconviction appeal, and the OCCA affirmed the denial of his

   application for postconviction relief on March 17, 2020. Doc. 16-3, at 1. The OCCA understood

   Deerleader’s appeal as raising claims that the evidence was insufficient to support his convictions,

   that trial counsel and appellate counsel provided ineffective assistance, and “that Oklahoma lacked

   jurisdiction in this case because he is an Indian and his crimes occurred in Indian Country.” Doc.

   16-3, at 2-3. The OCCA rejected Deerleader’s challenges to the sufficiency of the evidence and

   trial counsel’s effectiveness, finding those “issues either were or could have been raised in his

   direct appeal and thus the issues are waived or procedurally barred.” Doc. 16-3, at 2-3. Applying


           3
             In November 2017, the United States Court of Appeals concluded, in Murphy v. Royal,
   875 F.3d 896, 966 (10th Cir. 2017) (“Murphy I”), that Congress has not disestablished the
   Muscogee (Creek) Nation Reservation and, as a result, the land within the boundaries of that
   reservation is “Indian country” for purposes of the Major Crimes Act, 18 U.S.C. § 1153. Under
   § 1153, only the federal government has jurisdiction to prosecute certain crimes committed by or
   against Native Americans within “Indian country.” 18 U.S.C. § 1153(a); see also 18 U.S.C. § 1152
   (providing that certain crimes committed by an “Indian” in “Indian country” are subject to federal
   and tribal jurisdiction). In 2018, the United States Supreme Court granted a petition for writ of
   certiorari to review the Tenth Circuit’s decision in Murphy I. Sharp v. Murphy, 138 S. Ct. 2026
   (2018).

                                                     4
Case 4:20-cv-00172-JED-CDL Document 17 Filed in USDC ND/OK on 01/15/21 Page 5 of 14




   Strickland v. Washington, 466 U.S. 668 (1984), and Logan v. State, 293 P.3d 969 (Okla. Crim.

   App. 2013), the OCCA determined that appellate counsel did not perform deficiently or

   prejudicially. Doc. 16-3, at 3. The OCCA then rejected Deerleader’s jurisdictional claim, stating,

          Petitioner offers nothing other than his own assertions that his crimes were
          committed within an Indian reservation, a dependent Indian community, or an
          Indian allotment. He cites no controlling authority which establishes the District
          Court lacked jurisdiction in this case. See Okla. Const. Art. VII, § 7 (Oklahoma
          shall be divided into judicial districts and the District Court in each judicial district
          shall have unlimited original jurisdiction of all justiciable matters). This Court
          finds no sufficient reason to allow Petitioner’s ground for relief to be the basis of
          this application for post-conviction relief.

   Doc. 16-3, at 3-4.

                                                     II.

          Deerleader, appearing pro se, filed the instant federal habeas petition on April 27, 2020. 4

   Doc. 1, at 1. He claims he is entitled to federal habeas relief because the evidence was not

   sufficient to support his conviction for second degree burglary (claim one), the evidence was not

   sufficient to support his conviction for larceny of an automobile (claim two), his sentences are

   excessive (claim three), the State of Oklahoma lacked jurisdiction to prosecute him for crimes he

   committed within the boundaries of the Muscogee (Creek) Nation Reservation (claim four), he

   was deprived of his right to the effective assistance of trial counsel (claim five), and he was

   deprived of his right to the effective assistance of appellate counsel (claim six). Doc. 1, at 5-31.

          In July 2020, the United States Supreme Court issued decisions in two cases relevant to

   Deerleader’s claim four—McGirt v. Oklahoma, 140 S. Ct. 2452 (2020), and Sharp v. Murphy, 140



          4
            Ordinarily, a state prisoner has one year from the date his or her judgment becomes final
   on direct review to file a timely federal habeas petition, 28 U.S.C. § 2244(d)(1)(A), and the one-
   year limitation period is tolled while the prisoner is exhausting his claims through an application
   for postconviction relief or other collateral review that is properly filed in state court, 28 U.S.C.
   § 2244(d)(2). Respondent concedes that Deerleader timely filed his petition. Doc. 16, at 2.

                                                     5
Case 4:20-cv-00172-JED-CDL Document 17 Filed in USDC ND/OK on 01/15/21 Page 6 of 14




   S. Ct. 2412 (2020) (“Murphy II”). McGirt reached the Supreme Court via a petition for writ of

   certiorari filed by a state prisoner who sought review of the OCCA’s decision denying his

   application for postconviction relief. See McGirt v. Oklahoma, 140 S. Ct. 659 (Dec. 13, 2019)

   (granting petition for writ of certiorari). Like Deerleader and the habeas petitioner in Murphy I,

   the prisoner in McGirt claimed that because he is Native American, the State lacked jurisdiction

   to prosecute him for serious offenses he committed within the boundaries of the Muscogee (Creek)

   Nation Reservation. McGirt, 140 S. Ct. at 2459; Murphy I, 875 F.3d at 928. The McGirt Court

   held that because Congress did not disestablish the Muscogee (Creek) Nation Reservation the land

   within the historical boundaries of that reservation is “Indian country,” as defined in 18 U.S.C.

   § 1151(a), and, as a result, the federal government has exclusive jurisdiction to prosecute certain

   crimes committed within those boundaries if those crimes are committed by or against Native

   Americans. McGirt, 140 S. Ct. at 2468, 2479-80. Relying on McGirt, the Supreme Court in

   Murphy II summarily affirmed the Tenth Circuit’s 2017 decision, in Murphy I, that had reached

   the same conclusion. Murphy II, 140 S. Ct. at 2412.

          On August 24, 2020, Respondent filed a motion (Doc. 11) and supporting brief (Doc. 12)

   requesting a stay of this habeas action and an order directing Deerleader to return to state court to

   “re-exhaust” claim four in light of McGirt. Deerleader opposed a stay, contending that he fairly

   presented claim four to the OCCA in his postconviction appeal and should not be required to re-

   exhaust his claim. Doc. 13, at 2-3. In an opinion and order (Doc. 15) filed December 14, 2020,

   the Court determined that Deerleader exhausted available state remedies as to claim four, as

   required by 28 U.S.C. § 2254(b)(1)(A), noted Respondent’s acknowledgement that the OCCA had

   adjudicated that claim on the merits, agreed with Deerleader that re-exhaustion was not necessary,

   denied Respondent’s request for a stay, and directed Respondent to file a limited response



                                                    6
Case 4:20-cv-00172-JED-CDL Document 17 Filed in USDC ND/OK on 01/15/21 Page 7 of 14




   explaining why this Court should not grant Deerleader’s request for federal habeas relief on claim

   four. On January 4, 2021, Respondent filed a limited response (Doc. 16) and submitted portions

   of the state court record necessary to adjudicate claim four.

                                                     III.

           In claim four Deerleader challenges the legality of his state custody, asserting that the State

   of Oklahoma lacked jurisdiction to prosecute him for crimes he committed within the boundaries

   of the Muscogee (Creek) Nation Reservation because he is an enrolled member and citizen of the

   Muscogee (Creek) Nation. Doc. 1, at 20-23. To support this claim, Deerleader primarily cites

   Murphy I, and, as he did in state court, he provides copies of documents showing that he has been

   an enrolled member of the Muscogee (Creek) Nation since 1990 and that he is certified as having

   a certain degree of “Indian blood.” Doc. 1, at 21-23. As previously discussed, the OCCA rejected

   this claim on postconviction appeal, stating:

           Petitioner offers nothing other than his own assertions that his crimes were
           committed within an Indian reservation, a dependent Indian community, or an
           Indian allotment. He cites no controlling authority which establishes the District
           Court lacked jurisdiction in this case. See Okla. Const. Art. VII, § 7 (Oklahoma
           shall be divided into judicial districts and the District Court in each judicial district
           shall have unlimited original jurisdiction of all justiciable matters). This Court
           finds no sufficient reason to allow Petitioner’s ground for relief to be the basis of
           this application for post-conviction relief.

   Doc. 16-3, at 3-4.

           When a petitioner, in custody under a criminal judgment issued by a state, requests federal

   habeas relief, a federal court may grant relief from that judgment if the petitioner shows that he or

   she “is in custody in violation of the Constitution or laws or treaties of the United States.” 28

   U.S.C. § 2254(a). However, when a state court has adjudicated a federal claim on the merits, a

   federal court may grant habeas relief only if the petitioner first shows that the state court’s decision

   on that federal claim either (1) “was contrary to . . . clearly established Federal law,” 28 U.S.C.


                                                      7
Case 4:20-cv-00172-JED-CDL Document 17 Filed in USDC ND/OK on 01/15/21 Page 8 of 14




   § 2254(d)(1), (2) “involved an unreasonable application of clearly established Federal law,” id., or

   (3) “was based on an unreasonable determination of the facts in light of the evidence presented in

   the State court proceeding,” id. § 2254(d)(2).

           Here, Respondent admits, and the Court agrees, that § 2254(d) does not bar habeas relief

   because the OCCA’s decision on Deerleader’s jurisdictional claim is contrary to clearly

   established federal law. Doc. 16, at 4-5. As used in § 2254(d)(1), the phrase “clearly established

   Federal law” means “the governing legal principle or principles” stated in “the holdings, as

   opposed to the dicta, of [the Supreme Court’s] decisions as of the time of the relevant state-court

   decision.” Lockyer v. Andrade, 538 U.S. 63, 71-72 (2003) (quoting Williams v. Taylor, 529 U.S.

   362, 412 (2000)). If clearly established federal law governs the federal claim presented in state

   court, the state court’s decision is contrary to that law if the decision “‘applies a rule that

   contradicts the governing law set forth in [the Supreme Court’s] cases.’” Murphy I, 875 F.3d at

   914 (alteration in original) (quoting Williams, 529 U.S. at 405). “If the state court identifies and

   applies ‘the correct legal rule,’ its decision will not be ‘contrary to’ federal law, but the state court’s

   application of the correct rule can still be evaluated under § 2254(d)(1)’s ‘unreasonable

   application’ clause.” Id. (first quoting Williams, 529 U.S. at 406, then quoting 28 U.S.C.

   § 2254(d)(1)).

           In Murphy I, the Tenth Circuit determined that the clearly established federal law

   governing the habeas petitioner’s jurisdictional claim—a claim identical to the one raised here—

   is the analytical framework established in Solem v. Bartlett, 465 U.S. 463 (1984). Murphy I, 875

   F.3d at 926-28. And the Tenth Circuit’s reasoning as to why the OCCA’s 2005 decision that was

   subject to habeas review in Murphy I was “contrary to” clearly established Federal law is equally

   applicable here because, like the OCCA’s 2005 decision, the OCCA’s 2020 decision in this case



                                                       8
Case 4:20-cv-00172-JED-CDL Document 17 Filed in USDC ND/OK on 01/15/21 Page 9 of 14




   neither cited nor applied Solem when it addressed Deerleader’s jurisdictional claim and “the

   substance of the OCCA’s analysis lacks even cursory engagement with any of the three Solem

   factors.” Murphy I, 875 F.3d at 926. As in Murphy I, because the OCCA’s decision on

   Deerleader’s jurisdictional claim is contrary to clearly established federal law, § 2254(d) does not

   bar habeas relief in this case. 5

           As a result, this Court must “decide [Deerleader’s] jurisdictional claim de novo.” Murphy

   I, 875 F.3d at 928; see also Milton v. Miller, 744 F.3d 660, 670-71 (10th Cir. 2014) (explaining

   that satisfaction of § 2254(d)’s standards “effectively removes AEDPA’s prohibition on the

   issuance of a writ” and “requires [a federal habeas court] to review de novo” the petitioner’s

   claims). And the Court finds ample support for Respondent’s position that Deerleader is entitled

   to federal habeas relief on claim four. Doc. 16, at 5.

           First, as Respondent points out, the record supports Deerleader’s assertion that he was an

   “Indian,” within the meaning of 18 U.S.C. §§ 1152 and 1153, in 2015 when he committed the

   crimes for which he was convicted. Because the relevant statutes do not define the term “Indian,”



           5
             The OCCA recognized Deerleader was asserting a federal claim arising from the State’s
   unlawful exercise of criminal jurisdiction for crimes committed in “Indian country.” Doc. 16-3,
   at 2-4. Specifically, the OCCA began its analysis with a singular and dismissive statement that
   Deerleader “offers nothing other than his own assertions that his crimes were committed within an
   Indian reservation, a dependent Indian community, or an Indian allotment.” Doc. 16-3, at 3. The
   Court does not consider the OCCA’s isolated statement referring to terms used in 18 U.S.C. § 1151
   as sufficient to “identif[y] the correct governing legal principle’ in existence at the time.” Cullen
   v. Pinholster, 563 U.S. 170, 182 (2011) (quoting Williams, 529 U.S. at 413). But even assuming
   that statement could be so construed, the second clause of § 2254(d) poses no bar to relief because
   the OCCA unreasonably applied that principle to the facts Deerleader presented in state
   postconviction proceedings. See id. (noting that when a state court identifies the correct legal
   principle, the only question for the federal habeas court is “whether the decision ‘unreasonably
   applies that principle to the facts of the prisoner’s case’” (quoting Williams, 362 U.S. at 413)); see
   also White v. Woodall, 572 U.S. 415, 419 (2014) (explaining that an “unreasonable application of”
   clearly established federal law under § 2254(d)(1) “must be ‘objectively unreasonable,’ not merely
   wrong” or clearly erroneous (quoting Lockyer, 538 U.S. at 75-76)).

                                                     9
Case 4:20-cv-00172-JED-CDL Document 17 Filed in USDC ND/OK on 01/15/21 Page 10 of 14




   the Tenth Circuit “has applied a two-part test” that “ask[s] whether ‘the defendant (1) has some

   Indian blood; and (2) is recognized as an Indian by a tribe or by the federal government.” United

   States v. Nowlin, 555 F. App’x 820, 823 (10th Cir. 2014) (unpublished) 6 (quoting United States v.

   Prentiss, 273 F.3d 1277, 1280 (10th Cir. 2001)); see also United States v. Zepeda, 792 F.3d 1103,

   1113 (9th Cir. 2015) (en banc) (noting that in a federal prosecution pursuant to § 1153, “the

   government has the burden of proving to a jury that the defendant was a member of, or affiliated

   with, a federally recognized tribe at the time of the offense”). Deerleader has provided undisputed

   evidence that (1) he has been an enrolled member of the Muscogee (Creek) Nation since 1990 and

   (2) that the federal government has recognized since 1992 that he has 7/16 Creek blood. Doc. 1,

   at 22-23; Doc. 16, at 6; Doc. 16-4, at 8-9. This evidence demonstrates that Deerleader was an

   “Indian,” under federal law, in 2015 when he committed the crimes for which he was convicted.

          Second, the law and the record support that Deerleader committed those crimes in “Indian

   country,” as defined in 18 U.S.C. § 1151(a). Significantly, on de novo review, this Court is not

   limited to evaluating Deerleader’s jurisdictional claim based on clearly established federal law that

   existed at the time of the OCCA’s decision on that claim. Murphy I, 875 F.3d at 929. Rather, in

   reviewing his claim de novo, the Court “must account for Supreme Court and Tenth Circuit

   authority post-dating the OCCA’s decision.” Id. As Respondent recognizes, in light of McGirt,

   “any land within the [Muscogee (Creek) Nation] reservation is Indian Country within the meaning

   of §§ 1151 and 1152.” Doc. 16, at 6. And undisputed evidence in the record shows that Deerleader

   committed the crimes for which he was convicted in Creek County which is located entirely within

   the historical boundaries of the Muscogee (Creek) Nation Reservation. Doc. 16, at 6-7; Doc. 16-



          6
            The Court cites Nowlin as persuasive authority, consistent with Fed. R. App. P. 32.1(a)
   and 10th Cir. R. 32.1(A).

                                                    10
Case 4:20-cv-00172-JED-CDL Document 17 Filed in USDC ND/OK on 01/15/21 Page 11 of 14




   5, at 4.

              In sum, as Deerleader contends, because he is Native American and he was an “Indian”

   within the meaning of federal law in 2015, the State lacked jurisdiction to prosecute him for crimes

   he committed in Creek County, i.e., in “Indian country,” in 2015. The judgment and sentence

   entered against him in the District Court of Creek County, Case No. CF-2016-319, is thus invalid

   and Deerleader is in state custody in violation of the Constitution and federal law. The Court

   therefore finds that petitioner is entitled to federal habeas relief as to claim four.

                                                     IV.

              Having determined that Deerleader is entitled to federal habeas relief on claim four, the

   only matter left to consider is the appropriate remedy. “Federal courts are authorized under 28

   U.S.C. § 2243 to ‘dispose of [a habeas corpus petition] as law and justice require’” and thus have

   “broad discretion to craft appropriate habeas relief.” Clayton v. Jones, 700 F.3d 435, 443 (10th

   Cir. 2012); see also Burton v. Johnson, 975 F.2d 690, 693 (10th Cir. 1992) (noting that a federal

   court ‘possesses power to grant any form of relief necessary to satisfy the requirement of justice’”

   (emphasis in original) (quoting Levy v. Dillon, 415 F.2d 1263, 1265 (10th Cir. 1969))).

              As just discussed, Deerleader’s judgment and sentence, in the District Court of Creek

   County, Case No. CF-2016-319, is invalid because the State of Oklahoma lacked jurisdiction to

   prosecute him for crimes he committed in “Indian country.” Because the State cannot correct this

   error through further proceedings, the Court finds that the appropriate remedy is to grant the

   petition for writ of habeas corpus, as to claim four, and issue an unconditional writ setting aside

   the invalid judgment and sentence, barring retrial in state court on the underlying charges, and

   directing Respondent to immediately release Deerleader from state custody. See Capps v. Sullivan,

   13 F.3d 350, 352 (10th Cir. 1993) (noting that the decision to grant a writ of habeas corpus “does



                                                      11
Case 4:20-cv-00172-JED-CDL Document 17 Filed in USDC ND/OK on 01/15/21 Page 12 of 14




   not generally bar a retrial of the petitioner on the charges underlying his defective conviction” but

   recognizing that “barring a new trial is a permissible form of judgment” and, in some cases, “is

   necessary to protect the purpose of habeas corpus jurisdiction when the error forming the basis for

   the relief cannot be corrected in further proceedings”); see also Brian R. Means, Federal Habeas

   Manual § 13:10 (2020) (citing Solem v. Bartlett, 465 U.S. 463 (1984), for the proposition that “[a]

   petitioner in custody pursuant to a judgment issued by a court that lacked jurisdiction over him is

   entitled to the issuance of an unconditional writ”).

          Respondent appears to agree that Deerleader should be released from state custody.

   Nonetheless, Respondent requests that the Court “stay its grant of relief for a period of thirty (30)

   days to allow the Muscogee (Creek) Nation authorities to take custody of [Deerleader] if they so

   choose.” Doc. 16, at 7. The United States Supreme Court “has repeatedly stated that federal courts

   may delay the release of a successful habeas petitioner in order to provide the State an opportunity

   to correct the constitutional violation found by the court.” Hilton v. Braunskill, 481 U.S. 770, 775

   (1987) (citing Rogers v. Richmond, 365 U.S. 534, 549 (1961); Dowd v. United States ex rel. Cook,

   340 U.S. 206, 210 (1951); In re Bonner, 151 U.S. 242, 261-62 (1894)). But Hilton contemplates

   delayed release where the State can correct a defective conviction through a retrial or further

   proceedings. Here, the State can only correct its unlawful prosecution of Deerleader by releasing

   him from state custody because he is incarcerated pursuant to judgment and sentence that was

   obtained without jurisdiction. Respondent cites no legal authority that would permit the State to

   continue holding Deerleader in state custody when his judgment and sentence is invalid and he is

   not subject to retrial in state court on the underlying charges.

          Furthermore, regardless of whether tribal or federal authorities may “choose” to take

   custody of Deerleader sometime in the future, Respondent has not provided this Court with any



                                                     12
Case 4:20-cv-00172-JED-CDL Document 17 Filed in USDC ND/OK on 01/15/21 Page 13 of 14




   evidence that either the Muscogee (Creek) Nation or the federal government has lodged a valid

   detainer with the Oklahoma Department of Corrections that might otherwise justify Respondent’s

   request to hold Deerleader for 30 days while those authorities ponder that decision. As a result,

   the Court denies Respondent’s request to “stay its grant of [habeas] relief” for 30 days.

                                                     V.

           Based on the foregoing, the Court concludes that the judgment and sentence entered against

   Deerleader in the District Court of Creek County, Case No. CF-2016-319, is invalid because the

   State lacked jurisdiction to prosecute Deerleader for crimes he committed within the boundaries

   of the Muscogee (Creek) Nation Reservation. The Court therefore grants the petition for writ of

   habeas corpus, in part, as to claim four, and issues an unconditional writ setting aside the invalid

   judgment and sentence entered against Deerleader in the District Court of Creek County, Case No.

   CF-2016-319, barring retrial in state court on the underlying charges in that case, and directing

   Respondent to immediately release Deerleader from state custody. Lastly, because Deerleader’s

   remaining habeas claims are moot in light of the relief he is entitled to on claim four, the Court

   dismisses the petition, in part, as to claims one, two, three, five and six.

           ACCORDINGLY, IT IS HEREBY ORDERED that:

      1.      The petition for writ of habeas corpus (Doc. 1) is granted, in part, as to claim four,

              and dismissed, in part, as to claims one, two, three, five and six.

      2.      The judgment and sentence, entered against Deerleader in the District Court of Creek

              County, Case No. CF-2016-319, is invalid and is hereby set aside, and any retrial in

              state court on the underlying charges in that case is barred, because the State lacked

              jurisdiction to prosecute Deerleader for crimes he committed within the boundaries of

              the Muscogee (Creek) Nation Reservation.



                                                     13
Case 4:20-cv-00172-JED-CDL Document 17 Filed in USDC ND/OK on 01/15/21 Page 14 of 14




      3.      Respondent’s request to “stay” the grant of habeas relief for 30 days is denied.

      4.      Respondent shall immediately release Deerleader from state custody.

      5.      No later than 14 days after the entry of this opinion and order, counsel for Respondent

              shall file written notice of compliance with the writ.

      6.      A separate judgment shall be entered in this matter.

           ORDERED this 15th day of January, 2021.




                                                  14
